Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant has amended Claims 1, 16, 20 to include “generate a knowledge base based on a plurality of training messages with tagged confidential data.” Applicant has argued that Rohel does not teach these new limitations in page 11 of Remarks. The newly cited prior art Tadayon  will be used to teach the new limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohel (US 2018/0351733) in view of Amarendran (US 2016/0078245) further in view of Tadayon (US 2013/0166657)

Regarding Claim 1,

Rohel (US 2018/0351733) teaches a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive, via the communication interface and from a data source system, a first message, wherein the first message comprises a first portion of the first message and a second portion of the first message (Figure 4, 410, and supporting text, teaches identifying portions to be encrypted and portions not encrypted, also see Paragraph [0108])); 
determine, based on a knowledge base, that at least the first portion of the first message comprises first confidential data that is eligible for encryption (Figure 4, 420, paragraph [0105] teaches determining portions of message to be encrypted); 
encrypt, using a first encryption technique and based on determining that at least the first portion of the first message comprises the first confidential data that is eligible for encryption, the first portion of the first message to generate an encrypted first portion (Figure 4, 430, encrypts portion of message); generate, using the encrypted first portion and the second portion of the first message, a second message (Figure 4, 440, Paragraph [0108] teaches encrypted portion and unencrypted portion)
and transmit, via the communication interface and to a data destination system, the second message (Paragraph [0108] transmit payload to destination).
Rohel does not explicitly teach 
wherein generating the second message comprises generating a header corresponding to the second message, wherein the header comprises a first indicator of the first encryption technique; 
encrypt using a second encryption technique, the header corresponding to the second message; 
Amarendran (US 2016/0078245) teaches generating a header corresponding to the second message, wherein the header comprises a first indicator of the first encryption technique (Paragraph [0350] teaches header indicating encryption type for file);
It would have been obvious to one of ordinary skill in the art to modify Rohel with the identifying of encryption type using the header of a file 
The motivation is to provide useful metadata associated with the file (Paragraph [0350])
Amarendran still does not explicitly teach encrypt using a second encryption technique, the header corresponding to the second message; 
The Examiner takes Official Notice it is common to encrypt headers
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to encrypt the header of Amarendran and the results would be predictable (i.e. header of file is encrypted)
Rohel and Amarendran do not explicitly teach generate a knowledge base based on a plurality of training messages with tagged confidential data
Tadayon (US 2013/0166657) teaches generate a knowledge base based on a plurality of training messages with tagged confidential data (Paragraph [0100] teaches “training module” can use “tags (i.e. identify as confidential)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rohel and Amarendran with the training method of tagging confidential data as taught by Tadayon 
The motivation is to help train the matching module based on prior matches (Paragraph [0035] of Tadayon)


Regarding Claim 2,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1. Rohel teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, prior to receiving the first message, a third message; determine, based on an indicator in the third message, that at least a portion of the third message comprises second confidential data that is eligible for encryption (Paragraph [0022] teaches determining confidential data eligible for encryption); determine one or more first characteristics of the portion of the third message; and update the knowledge base with the one or more first characteristics (Paragraph [0022] teaches users provide hints to update the knowledge base using knowledge of their particular applications).

Regarding Claim 3,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 2. Rohel teaches wherein the one or more first characteristics comprise one or more of: a data source system corresponding to the portion of the third message; a data destination system corresponding to the portion of the third message; a format corresponding to the portion of the third message (Paragraph [0094] social security pattern of characters); and a classification of corresponding to the portion of the third message.

Regarding Claim 6,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1. Rohel teaches wherein determining, that at least the first portion of the first message comprises the first confidential data that is eligible for encryption comprises at least one of: determining that the first portion of the first message comprises a pattern of bits (Paragraph [0143] teaches a pattern of “leading bits 011110”); and determining that the first message comprises a second indicator, wherein the second indicator indicates that the first portion of the first message comprises the first confidential data (Figure 7, perform operation based on metadata)(Paragraph [0040] teaches metadata reflecting properties of portions of data being encrypted for transfer).

Regarding Claim 7,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 6. Rohel teaches wherein the knowledge base comprises one or both of the pattern of bits and the second indicator (Paragraph [0143] teaches metadata itself may be encrypted).

Regarding Claim 9,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1, wherein the data source system is different from the data destination system (Figure 3, teaches customer device and provider environment)

Regarding Claim 11,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1, but does not explicitly teach wherein the first encryption technique is the same as the second encryption technique.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the first and second encryption technique the same and the results would be predictable.

Regarding Claim 12,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1. Rohel teaches wherein the second message comprises a second indicator corresponding to the first portion of the first message, wherein the second indicator indicates at least one of: the data source system of the first message, the data destination system of the second message, a format of the first portion of the first message, and a format of the encrypted first portion (Figure 9, metadata describes IP address indicating source or destination of the message).

Regarding Claim 13,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1. Rohel teaches the computing platform of claim 12, wherein transmitting, to the data destination system, the second message comprises transmitting the second message for storage at a storage device, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, via the communication interface, the second message from the storage device; decrypt, based on the first indicator, the encrypted first portion to generate a decrypted first portion(Paragraph [0074] teaches decrypting the encrypted data); and determine, based on the second indicator, at least one of: the data source system of the first message, the data destination system of the second message, the format of the first portion of the first message, and the format of the encrypted first portion (Paragraph [0099] teaches determining metadata regarding requestor location)

Rohel does not explicitly teach decrypt the header corresponding to the second message, wherein decrypting the header comprises determining, based on the first indicator, the first encryption technique;
The Examiner takes Official Notice it is common to decrypt headers
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to decrypt the header of Amarendran and the results would be predictable (i.e. header of file is decrypted)

Regarding Claim 14,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 12. Rohel teaches wherein encrypting the first portion of the first message comprises: adding enrichment information to the first portion of the first message, wherein encrypting the first portion of the first message comprises encrypting the first portion of the first message and the enrichment information to generate the encrypted first portion (Paragraph [0144] teaches metadata may be encrypted with the first portion of message).

Regarding Claim 15,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 12. Rohel teaches the computing platform of claim 14, wherein the second indicator further indicates at least one of: a length of the enrichment information, a type of the enrichment information, a format of the enrichment information, a location of the enrichment information in the first portion of the first message, and a value of the enrichment information (Figure 9 teaches value of metadata).

Regarding Claims 16-19,

Claims 16-19 are similar in scope to Claims 1-2, 4, 13 and are rejected for a similar rationale.

Regarding Claim 20,

Claim 20 is similar in scope to Claim 1 and is rejected for a similar rationale.

Claims 4-5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohel (US 2018/0351733) in view of Amarendran (US 2016/0078245)  and Tadayon further in view of Redlich (US 7,546,334)

Regarding Claim 4,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 2, but does not explicitly teach wherein determining that the first portion of the first message comprises the first confidential data that is eligible for encryption comprises: determining one or more second characteristics of the first portion of the first message; and determining that at least one second characteristic is similar to at least one first characteristic, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to update the knowledge base with the at least one second characteristic.
Redlich (US 7,546,334) teaches determining one or more second characteristics of the first portion of the first message; and determining that at least one second characteristic is similar to at least one first characteristic, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to update the knowledge base with the at least one second characteristic (Col. 69, lines 6-10 teaches an adaptive filter to determine a second characteristic similar to a first characteristic)(Col. 69, lines 40-42 teaches updating the knowledge base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rohel and Amarendran with the adaptive filter of Redlich
The motivation is to construct a filter to supplement the initial list of security sensitive words (Col. 68, lines 24-27)

Regarding Claim 5,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 2, but does not explicitly teach wherein determining that the first portion of the first message comprises the first confidential data that is eligible for encryption comprises: determining one or more second characteristics of the first portion of the first message; determining that at least one second characteristic is an updated version of at least one first characteristic, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to update the knowledge base with the at least one second characteristic.
Redlich teaches determining that the first portion of the first message comprises the first confidential data that is eligible for encryption comprises: determining one or more second characteristics of the first portion of the first message; determining that at least one second characteristic is an updated version of at least one first characteristic, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to update the knowledge base with the at least one second characteristic (Col. 69, lines 6-10 teaches an adaptive filter to determine a second characteristic similar to a first characteristic)(Col. 69, lines 40-42 teaches updating the knowledge base)(Abstract teaches filter may include pseudonyms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rohel and Amarendran with the adaptive filter of Redlich
The motivation is to construct a filter to supplement the initial list of security sensitive words (Col. 68, lines 24-27)

Regarding Claim 8,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1, but does not explicitly teach wherein determining that at least the first portion of the first message comprises the first confidential data that is eligible for encryption comprises determining that the first portion of the first message is encrypted below a threshold level of encryption.
Redlich (US 7,546,334) teaches determining that at least the first portion of the first message comprises the first confidential data that is eligible for encryption comprises determining that the first portion of the first message is encrypted below a threshold level of encryption (Figure 7A teaches multiple levels of encryption per level, including encrypting at a level below a higher threshold level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rohel and Amarendran with the multiple encryption level of Redlich
The motivation is to achieve stronger security of the source document (Col. 41, lines 40-44 of Redlich)

Regarding Claim 10,

Rohel and Amarendran and Tadayon teaches the computing platform of claim 1, but does not explicitly teach wherein encrypting the first portion of the first message comprises: determining, a level of encryption to be applied; and encrypting the first portion of the first message based on the determined level of encryption.
Redlich teaches determining, a level of encryption to be applied; and encrypting the first portion of the first message based on the determined level of encryption. (Figure 7A teaches multiple levels of encryption per level, including encrypting at a level below a higher threshold level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rohel and Amarendran with the multiple encryption level of Redlich
The motivation is to achieve stronger security of the source document (Col. 41, lines 40-44 of Redlich)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439